DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1, 4-11 and 14-19 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Mar. 16, 2021 has been entered and made of record. 

Response to Arguments
Applicant's arguments dated Mar. 16, 2021 have been fully considered, but they are not persuasive.  
Claim 1 has been amended to further recite the limitation “setting the two neighboring columns of sub-pixels having the data line therebetween in each of the sub-pixel column sets to have opposite polarities”.  
Applicant argues (Remarks, p. 7)
FIG. 3 of Lee teaches signal polarities on a 1-dot basis in the vertical direction and on a 2-dot basis in the horizontal direction, which, the Examiner admits, fails to teach “setting the same row of two sub-pixels of the neighboring two columns of sub-pixels in each of the sub-pixel column sets to have opposite polarities”. (Emphasis added by Examiner)

Examiner respectfully disagrees.  Without the limitation “the same row of”, FIG. 3 of Lee teaches the amended limitations.  Specifically, (1) Examiner notes that Applicant’s amendment of claim 1 now clearly clarifies that claim 1 recites the embodiment shown in FIG. 4, as schematically shown below:


    PNG
    media_image1.png
    806
    1432
    media_image1.png
    Greyscale

Based on the structure shown above, (2) the present application describes two slightly different embodiments in FIG. 2 and FIG. 3, respectively, and Examiner interpreted them as shown below in the prior Office Action:

    PNG
    media_image2.png
    774
    1342
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    770
    1367
    media_image3.png
    Greyscale

Then, (4) the embodiment of FIG. 2 above recited in the amended claim 1 is the same as the feature disclosed by FIG. 3 of Lee as shown below:

    PNG
    media_image4.png
    819
    1323
    media_image4.png
    Greyscale

the same row of” and the addition of “having the data line therebetween” make significant change in the scope of interpretation of claim 1.  Based on new interpretation with respect to the features of Lee described above, Lee alone discloses the amended claim 1. Thus, Applicant’s further arguments with respect to the combination with Jang, i.e., “Applicant respectfully submits that FIG. 27 of Jang that teaches video data signals inverted in polarity on a 1-dot basis in the vertical direction and on a 2-dot basis in the horizontal direction also fails to teach above feature in the original claim 3, because FIG. 27 of Jang does not teach ‘the two neighboring columns of sub-pixels having the data line therebetween in each of the sub-pixel column sets have opposite polarites’” (Remarks, p. 7) become irrelevant.
Accordingly, claim 1 is not allowable.
 Claims 4-10 directly or indirectly depend from claim 1, and are not allowable at least for the same reason above.
Claim 11 has been amended in the same manner as in claim 1 (Remarks, p. 6), and is not allowable for the same reason above. 
Claims 14-18 directly or indirectly depend from claim 11, and are not allowable at least for the same reason above.
Claim 19 has been amended in the same manner as in claim 1 (Remarks, p. 6), and is not allowable for the same reason above. 
Examiner maintains his decision, and provides succinct explanation as described above. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

	Claims 1, 4-11 and 14-19 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by Lee et al. (US 2006/0081850 A1).
	As to claim 1, Lee discloses a driving method of a display panel (Lee, a driving method for a “display device”), comprising: 
	dividing a plurality of sub-pixels (Lee, FIG. 1, [0040], “pixels PX”; [0044], “pixel electrode 190”; FIG. 10, [0128], e.g., “RP 190”, “GP 190”, “BP 190”) arranged in a matrix (Lee, see FIGS. 1, 3 and 10) into a plurality of sub-pixel column sets (Lee, e.g., FIG. 3, [0053], Examiner interprets column sets comprising “pixel electrodes 190” having, e.g., “data line D1”, “data line D2”, etc., therebetween as the sub-pixel column sets), wherein each of the sub-pixel column sets (Lee, e.g., FIG. 3, [0053], each of the column sets comprising “pixel electrodes 190” having, e.g., “data line D1”, “data line D2”, etc., therebetween) comprises two neighboring columns of sub-pixels (Lee, see FIG. 3), a data line (Lee, FIG. 3, [0053], e.g., “data line(s) D1, D2, etc.”) is disposed between (Lee, see FIG. 3) the two neighboring columns of sub-pixels (Lee, see FIG. 3), and the two neighboring columns of sub-pixels are electrically connected to (Lee, see FIG. 3) the data line (Lee, FIG. 3, [0053], e.g., “data line(s) D1, D2, etc.”); 
	setting the row-adjacent sub-pixels to have opposite polarities (Lee, FIG. 3, e.g., 1st row having polarities “++--++” and the 2nd row  below the 1st row having polarities “--++--” ); 

    PNG
    media_image5.png
    542
    875
    media_image5.png
    Greyscale

setting the two neighboring columns of sub-pixels having the data line therebetween in each of the sub-pixel column sets to have opposite polarities (Lee, see FIG. 3 and schematic comparison above);
	performing a first charge on a target sub-pixel in a first predetermined time period (Lee, FIG. 8, [0120], “The pixels connected to the even gate lines (G2, G4, G6, . . . ) are sequentially charged with data voltages corresponding to image data (DAT2, DAT4, DAT6, . . . ), which are supplied from the data driver 500, whenever the signal controller 600 generates a pulse at the load signal TP as shown in (e) of FIG. 8”); and 
	performing a second charge on the target sub-pixel in a second predetermined time period (Lee, FIG. 8, [0122], “then, the gate driver 401 sequentially applies the gate-on voltage Von to the odd gate lines (G1, G3, G5, . . . ), i.e., the first gate line (G1), the third gate line G3, the fifth gate line G5, . . . , based on the scanning start signal STV1 and the gate clock signal CPV1 as shown in (h) of FIG. 8), while performing a first charge on a next sub-pixel electrically connected to the same data line electrically connected to the target sub-pixel, and has the polarity the same as the polarity of the target sub-pixel (Lee, FIG. 10, [0126], “this driving scheme can pre-charge the same-colored pixels in a pixel row with the data voltages for the other same-colored pixels, thereby reducing the difference in the luminance between the same-colored pixels. This will be described with reference to FIG. 10”; [0129], “in this way, almost all the pixels experience the preliminary charging and the primary charging”). 
	As to claim 4, Lee discloses the driving method according to claim 1, further comprising: 
	performing a first charge on the target sub-pixel (Lee, FIG. 8, [0116], 1st charge on “gate line g4” for “DAT4”), while performing a second charge on a previous sub-pixel (Lee, FIG. 8, [0116], 2nd charge on “gate line g1” for “DAT4”) electrically connected to the same data line (Lee, see FIG. 3, sub-pixel at (G1,D1) and sub-pixel (G4, D1) are connected to the same “data line D1”) electrically connected to the target sub-pixel (Lee, FIGS. 3 and 8, sub-pixel (G1,D1)), and has the polarity the same as the polarity of the target sub-pixel (Lee, see FIG. 3, sub-pixel at (G1,D1) and sub-pixel (G4, D1) have the same polarity “-”).
	As to claim 5, Lee discloses the driving method according to claim 1, wherein: a charge time of the first predetermined time period (Lee, FIG. 8, [0116], “1/2 H”) is equal to (Lee, see FIG. 8) a charge time of the second predetermined time period (Lee, FIG. 8, [0124], “1/2 H”).
	As to claim 6, Lee discloses the driving method according to claim 1, wherein: the first predetermined time period (Lee, FIG. 8, [0116], “1/2 H”) and the second predetermined time period (Lee, FIG. 8, [0124], “1/2 H”) neighbor upon each other (Lee, see FIG. 8).
	As to claim 7, Lee discloses the driving method according to claim 1, wherein: the first predetermined time period (Lee, FIG. 8, [0116], “1/2 H” for “gate line g1”) and the second predetermined time period (Lee, FIG. 8, [0124], “1/2 H” for “gate line g4”) are disposed with two charge times interposed therebetween (Lee, FIGS. 8-9, [0125], “the charging sequence is pixel (1)-pixel (2)-pixel (3)-pixel (4)”; there are two charge times of (2) and (3) between (1) and (4)). 
	As to claim 8, Lee discloses the driving method according to claim 1, wherein: one gate scan line is disposed on each of top and bottom sides of each of the rows of the sub-pixels (Lee, see FIG. 3). 
	As to claim 9, Lee discloses the driving method according to claim 8, wherein: one of the columns of the sub-pixels of the sub-pixel column set are electrically connected to the gate scan line on the top side of the column sub-pixel (Lee, FIG. 3, [0058], right sub-pixel “PX 190” is connected to “gate line G1” on the top side), and another column of the sub-pixels of the sub-pixel column set are electrically connected to the gate scan line on the bottom side of the column sub-
	As to claim 10, Lee discloses the driving method according to claim 8, wherein: a gate scan line signal turns on each of the rows of the sub-pixels row by row (Lee, FIGS. 3 and 8, [0109], “gate lines G1-G2n” are disposed row by row, and “all gate lines G1-G2n are sequentially supplied with the gate-on voltage Von during a frame, and the data voltages are applied to all pixels”). 
	As to claim 11, it differs from claim 1 only in that it is the display panel performing the driving method of claim 1.  It recites the similar limitations as in claim 1, and Lee discloses them.  Please see claim 1 for detailed analysis.
	As to claim 14, it recites the similar limitations as in claim 4, and Lee discloses them.  Please see claim 4 for detailed analysis.
	As to claim 15, it recites the similar limitations as in combined claims 5 and 6, and further recites “a timer configured to calculate a charge time of the first predetermined time period and a charge time of the second predetermined time period”.
	Lee discloses them as in claims 5 and 6, and further discloses a timer (Lee, FIG. 1, [0103], “signal controller 600” with “main clock MCLK”) configured to calculate a charge time of the first predetermined time period and a charge time of the second predetermined time period (Lee, see FIGS. 8-9, [0113], the “waveforms of signals” are controlled by the “main clock MCLK” of “signal controller 600”).  Please see claims 5 and 6 for detailed analysis. 
	As to claim 16, it recites the similar limitations as in claim 8, and further recites “a plurality of gate scan lines disposed horizontally”.  Lee discloses them, and further discloses a plurality of gate scan lines (Lee, see FIG. 1, “gate lines G1-G2n”) disposed horizontally (Lee, see FIG. 1).  Please see claim 8 for detailed analysis.
claims 17 and 18, they recite the similar limitations as in claims 9 and 10, respectively, and Lee discloses them.  Please see claims 9 and 10 for detailed analysis.
	As to claim 19, it is the same driving method of claim 1, wherein it recites the similar combined limitations as in the combination of claims 1 and 4.  Lee discloses them.  Please see claims 1 and 4 for detailed analysis.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant’s disclosure: Um et al. (US 2018/0284510 A1) teaches the concept of 2G-1D driving structure and timing (e.g., see FIGS. 1-4).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 17, 2021

/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***